DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Response to Arguments
Applicant's arguments filed July 20, 2020 have been fully considered but they are not persuasive.

With regard to claim 5, Applicant submits that there is no teaching, suggestion or motivation to combine the references and that the resulting combination of elements would not have been understood to produce predictable results by someone of skill in the art. Remarks, p. 16.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Claim 5 is rejected over a combination of Andersson et al. (US 20160021424), Beattie, Jr. et al. (US 20150327184, “Beattie”), and Harb (US 20150193516).
As presented in the claim rejections under 35 USC § 103, Andersson teaches a method for pairing an OTA transmission with its streaming internet broadcast counterpart, the method comprising:
determining the strength of a set OTA broadcast transmission for a relative geographical location ([0018], [0019], “In a first shown action 100, the 
responsive to the strength of signal value being equal or less than the preset numerical value, initiate one of five operating modes, an Internet broadcast background start-up protocol mode, an Internet Stream Identified mode, an Internet broadcast begin mode ([0007], “The user node switches operation from the first reception mode to the second reception mode when the monitored quality of the broadcasted signals is below a first threshold and receives the TV service over the IPTV link in the second reception mode.” [0020], “Another action 102 illustrates that the user node switches operation from the first reception mode to the second reception mode when the monitored quality of the broadcasted signals is below a first threshold,….” [0021], “In a final shown action 104, the user node receives the TV service over the IPTV link in the second reception mode.” Fig. 1), an Internet broadcast terminate mode, and a return to OTA transmission broadcast mode.

Harb teaches:
an OEM in-vehicle infotainment system ([0182], “Interactive hybrid car radio applications enable listeners to get the best out of radio with full 2-way interactivity. For example, while a listener is tuned to terrestrial radio via a standard FM reception, an interactive application will allow listeners to receive rich content about what they're listening to via a data connection, for example, via their cell phone connected to the car stereo (via Bluetooth, cable, or other mechanism), or via a data connection embedded within the car or the car stereo or ‘head unit.’” [0200], “FIG. 33 is a simplified block diagram of an example car radio system 3300 integrated with a head unit.” [0201], Fig. 33);
sending individual hyperlinks ([0208]);
geographical location of a vehicle ([0191], “In various systems of the types illustrated in the foregoing examples, listener ‘input’ (which may be a request, feedback, a vote, any data, location, etc.) preferably is received at a user interface of a mobile device or vehicle head unit running an interactive radio application program.”).
Taking the teachings of the references together, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Andersson and Beattie such that the streaming internet broadcast is live in order to allow users to access and view live content via the internet. The modification would thereby improve the overall user experience. Moreover, in view 

Applicant submits that claim 5 differs from the cited prior art because the cited prior art depends on an external server to display and stream content. Remarks, pp. 18-19, 27.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., lack of dependency on an external server to display and stream content) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant submits that claim 5 differs from the cited prior art because prior art does not teach storing individual hyperlinks and the in-vehicle infotainment system memory then initiating a protocol to associate the OTA broadcast with individual hyperlinks. Remarks, pp. 20-21.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies “storing individual hyperlinks and the in-vehicle infotainment system memory then initiating a protocol to associate the OTA broadcast with individual hyperlinks”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant submits that claim 5 differs from the cited prior art because the prior art uses a server to geo-fence or define a specified area, and dependency of the server to receive vehicle GPS coordinates to make a determination for playable content to identify the relative geographical location. Remarks, pp. 22-24.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., exclusion of a server to geo-fence or define a specified area and dependency of the server to receive vehicle GPS coordinates to make a determination for playable content to identify the relative geographical location) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant submits that claim 5 differs from the cited prior art because the prior art does not present a methodology that facilitates an in-vehicle infotainment system decrypting an OTA RDS/RT 64 character text string for display of supplemental data. Remarks, pp. 24-25.
facilitates an in-vehicle infotainment system decrypting an OTA RDS/RT 64 character text string for display of supplemental data) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With regard to claim 5, Applicant submits one of ordinary skill in the art before the effective filing date of the claimed invention considering the prior art would not have combined the teachings to produce the claimed invention. Remarks, pp. 25-27.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Claim 5 is rejected over a combination of Andersson et al. (US 20160021424), Beattie, Jr. et al. (US 20150327184, “Beattie”), and Harb (US 20150193516).

determining the strength of a set OTA broadcast transmission for a relative geographical location ([0018], [0019], “In a first shown action 100, the user node monitors the quality of the broadcasted signals when receiving the TV service in the first reception mode.” Fig. 1), a series of conditions that compare a live signal strength reading to that of a preset numerical value, the preset numerical value corresponding to set signal conditions ([0007], “The user node switches operation from the first reception mode to the second reception mode when the monitored quality of the broadcasted signals is below a first threshold and receives the TV service over the IPTV link in the second reception mode.” [0020], “Another action 102 illustrates that the user node switches operation from the first reception mode to the second reception mode when the monitored quality of the broadcasted signals is below a first threshold,….” Fig. 1); and
responsive to the strength of signal value being equal or less than the preset numerical value, initiate one of five operating modes, an Internet broadcast background start-up protocol mode, an Internet Stream Identified mode, an Internet broadcast begin mode ([0007], “The user node switches operation from the first reception mode to the second reception mode when the monitored quality of the broadcasted signals is below a first threshold and receives the TV service over the IPTV link in the second reception mode.” [0020], “Another action 102 illustrates that the user node switches operation from the first 
Beattie provides a teaching for providing real-time television programs via Internet Protocol television signals ([0003]).
Harb teaches:
an OEM in-vehicle infotainment system ([0182], “Interactive hybrid car radio applications enable listeners to get the best out of radio with full 2-way interactivity. For example, while a listener is tuned to terrestrial radio via a standard FM reception, an interactive application will allow listeners to receive rich content about what they're listening to via a data connection, for example, via their cell phone connected to the car stereo (via Bluetooth, cable, or other mechanism), or via a data connection embedded within the car or the car stereo or ‘head unit.’” [0200], “FIG. 33 is a simplified block diagram of an example car radio system 3300 integrated with a head unit.” [0201], Fig. 33);
sending individual hyperlinks ([0208]);
geographical location of a vehicle ([0191], “In various systems of the types illustrated in the foregoing examples, listener ‘input’ (which may be a request, feedback, a vote, any data, location, etc.) preferably is received at a user interface of a mobile device or vehicle head unit running an interactive radio application program.”).


With regard to claim 7, Applicant submits that there is no teaching, suggestion or motivation to combine the references and that the resulting combination of elements would not have been understood to produce predictable results by someone of skill in the art. Remarks, p. 28.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Claim 7 is rejected over a combination of Andersson et al. (US 20160021424), Beattie, Jr. et al. (US 20150327184, “Beattie”), Harb (US 20150193516), Jamal et al. (US 10448115), and Gopinath (US 8983366).
As presented in the claim rejections under 35 USC § 103, the combination of Andersson, Beattie, and Harb teaches a method comprising taking live measurements from an in-vehicle infotainment system of an OTA broadcast station’s strength of signal (Andersson: [0018], [0019], “In a first shown action 100, the user node monitors the quality of the broadcasted signals when receiving the TV service in the first reception mode.” Fig. 1), the method further comprising:
taking live measurements from an in-vehicle infotainment system of an OTA broadcast station’s strength of signal (Andersson: [0018], [0019], “In a first shown action 100, the user node monitors the quality of the broadcasted signals when receiving the TV service in the first reception mode.” [0200], “The head unit comprises a controller 3402 coupled to control a display 3406 and coupled via a bus to receive data and/or control a Satellite radio module (SAT) 3410 and/or a broadcast radio receiver module 3412 to receive broadcast content.” Figs. 1, 33; Harb: [0182]), compare a live signal strength reading to that of a preset numerical value, the pre-set numerical value corresponding to set signal conditions ([0007], “The user node switches operation from the first reception mode to the second reception mode when the monitored quality of the broadcasted signals is below a first threshold and receives the TV service over the IPTV link in the second 
responsive to the measured strength of signal value being greater than the pre-set numerical value, initiate one of four distinct protocols; A) Internet broadcast background start-up protocol; “Internet Stream Identified”, B) Internet broadcast begin, C) Internet broadcast terminate D) Return to OTA Transmission broadcast (Andersson: [0040], “When the signal quality is higher than the second threshold, the user node switches operation from the second reception mode back to the first reception mode, in a next action 410. Thereafter, the process may return to action 400.”); and,
responsive to executing one of four distinct protocols, transitioning from a live internet streaming broadcast via internet-facing hyperlinks located within the memory of the In-vehicle Infotainment System to an OTA broadcasts stations based on live OTA strength of signal measurements, as received by the vehicle (Andersson: [0040], “When the signal quality is higher than the second threshold, the user node switches operation from the second reception mode back to the first reception mode, in a next action 410. Thereafter, the process may return to action 400.” [0031], Random-Access Memory (RAM), Fig. 1; Harb: [0208]).
Jamal provides a teaching for taking readings in decibel-milliwatts (dBm) (Col. 23, lines 24-43, “FIG. 9B illustrates a program table 920 that includes local program guide data associated with the channels detected by the device 110. For example, the 
Gopinath teaches, subsequent to interpreting a vehicle make, model, model year from vehicle on-board configuration, presenting vehicle media systems to a user (Col. 7, line 58 to col. 8, line 7, “where the scheduling system is used in a vehicle, the user may input identifying information about the vehicle (e.g., a VIN # and/or model, make, and year) to the application 104. Based on the information on the identified vehicle which, in some embodiments, may be obtained from Internet based sources, the media systems in the vehicle may be presented to the user.”).
In view of Jamal’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include taking live readings in decibel-milliwatts (dBm). By utilizing a standard unit of measurement, the modification would serve to improve interoperability with other systems. Moreover, by using a standard unit of measurement, the modification would serve to facilitate users’ understanding of a station’s relative signal strength. Moreover, considering Gopinath’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to, subsequent to the in-vehicle infotainment system directly receiving or processing the vehicle make, model and model year from a vehicle OEM Gateway module other OEM module, transmitted over an OEM wired network, performing the recited steps. The 

Applicant submits that claim 7 differs from the cited prior art because the cited prior art depends on an external server to display and stream content. Remarks, pp. 31-35, 41.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., lack of dependency on an external server to display and stream content) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	With regard to claim 7, Applicant submits that Jamal does not support logic associated with the strength of signal measurement, and utilizing a logic routine or protocol for the strength of signal measurements within the transmitted program table that would initiate a routine to switch to another media stream. Remarks, pp. 33-34.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Andersson teaches:
taking live measurements from an in-vehicle infotainment system of an OTA broadcast station’s strength of signal (Andersson: [0018], [0019], “In a first shown action 100, the user node monitors the quality of the broadcasted signals when receiving the TV service in the first reception mode.” [0200], “The head unit comprises a controller 3402 coupled to control a display 3406 and coupled via a bus to receive data and/or control a Satellite radio module (SAT) 3410 and/or a broadcast radio receiver module 3412 to receive broadcast content.” Figs. 1, 33; Harb: [0182]), compare a live signal strength reading to that of a preset numerical value, the pre-set numerical value corresponding to set signal conditions ([0007], “The user node switches operation from the first reception mode to the second reception mode when the monitored quality of the broadcasted signals is below a first threshold and receives the TV service over the IPTV link in the second reception mode.” [0020], “Another action 102 illustrates that the user node switches operation from the first reception mode to the second reception mode when the monitored quality of the broadcasted signals is below a first threshold,….” Fig. 1);
responsive to the measured strength of signal value being greater than the pre-set numerical value, initiate one of four distinct protocols; A) Internet broadcast background start-up protocol; “Internet Stream Identified”, B) Internet 
responsive to executing one of four distinct protocols, transitioning from a live internet streaming broadcast via internet-facing hyperlinks located within the memory of the In-vehicle Infotainment System to an OTA broadcasts stations based on live OTA strength of signal measurements, as received by the vehicle (Andersson: [0040], “When the signal quality is higher than the second threshold, the user node switches operation from the second reception mode back to the first reception mode, in a next action 410. Thereafter, the process may return to action 400.” [0031], Random-Access Memory (RAM), Fig. 1; Harb: [0208]).

With regard to claim 7, Applicant submits that the cited prior art does not teach storing individual hyperlinks and the in-vehicle infotainment system memory then initiating a protocol to associate the OTA broadcast with individual hyperlinks. Remarks, p. 36.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “storing individual hyperlinks and the in-vehicle infotainment system memory then initiating a protocol to associate the OTA broadcast with individual hyperlinks”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant submits that functionality of the hyperlink to separately display the hyperlink and supplemental content without a wireless connection would not be obvious as to one skilled in the art. Remarks, p. 38.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “separately display the hyperlink and supplemental content without a wireless connection”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant submits that claim 7 differs from the cited prior art because the prior art uses a server to geo-fence or define a specified area, and dependency of the server to receive vehicle GPS coordinates to make a determination for playable content to identify the relative geographical location. Remarks, p 40.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., exclusion of a server to geo-fence or define a specified area and dependency of the server to receive vehicle GPS coordinates to make a determination for playable content to identify the relative geographical location) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant submits that claim 7 differs from the cited prior art because the prior art does not present a methodology that facilitates an in-vehicle infotainment system decrypting an OTA RDS/RT 64 character text string for display of supplemental data. Remarks, pp. 34-35, 41-42.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., facilitates an in-vehicle infotainment system decrypting an OTA RDS/RT 64 character text string for display of supplemental data) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With regard to claim 7, Applicant submits that one of ordinary skill would not combine the teachings of the cited prior art to identify a relative geographical location using only an OTA RDS/RT 64 character text string. Remarks, p. 40.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., the relative geographical location is identified using only an OTA RDS/RT 64 character text string) are not recited in the rejected claim(s). Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With regard to claim 7, Applicant submits one of ordinary skill in the art before the effective filing date of the claimed invention considering the prior art would not have combined the teachings to produce the claimed invention. Remarks, pp. 42-44.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Claim 7 is rejected over a combination of Andersson et al. (US 20160021424), Beattie, Jr. et al. (US 20150327184, “Beattie”), Harb (US 20150193516), Jamal et al. (US 10448115), and Gopinath (US 8983366).
As presented in the claim rejections under 35 USC § 103, the combination of Andersson, Beattie, and Harb teaches a method comprising taking live measurements from an in-vehicle infotainment system of an OTA broadcast station’s strength of signal (Andersson: [0018], [0019], “In a first shown action 100, the user node monitors the quality of the broadcasted signals when receiving the TV service in the first reception mode.” Fig. 1), the method further comprising:

responsive to the measured strength of signal value being greater than the pre-set numerical value, initiate one of four distinct protocols; A) Internet broadcast background start-up protocol; “Internet Stream Identified”, B) Internet broadcast begin, C) Internet broadcast terminate D) Return to OTA Transmission broadcast (Andersson: [0040], “When the signal quality is higher than the second threshold, the user node switches operation from the second reception mode 
responsive to executing one of four distinct protocols, transitioning from a live internet streaming broadcast via internet-facing hyperlinks located within the memory of the In-vehicle Infotainment System to an OTA broadcasts stations based on live OTA strength of signal measurements, as received by the vehicle (Andersson: [0040], “When the signal quality is higher than the second threshold, the user node switches operation from the second reception mode back to the first reception mode, in a next action 410. Thereafter, the process may return to action 400.” [0031], Random-Access Memory (RAM), Fig. 1; Harb: [0208]).
Jamal provides a teaching for taking readings in decibel-milliwatts (dBm) (Col. 23, lines 24-43, “FIG. 9B illustrates a program table 920 that includes local program guide data associated with the channels detected by the device 110. For example, the program table 920 indicates that the device 110 detects Channel 6, a call sign (e.g., WCSHDT), a station name (e.g., NBC), and a signal strength (e.g., -30 dBm) associated with Channel 6, and a program name (e.g. Olympics) and a genre (e.g., Sports) associated with content being broadcast on Channel 6.” Fig. 9B).
Gopinath teaches, subsequent to interpreting a vehicle make, model, model year from vehicle on-board configuration, presenting vehicle media systems to a user (Col. 7, line 58 to col. 8, line 7, “where the scheduling system is used in a vehicle, the user may input identifying information about the vehicle (e.g., a VIN # and/or model, make, and year) to the application 104. Based on the information on the identified vehicle which, in 
In view of Jamal’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include taking live readings in decibel-milliwatts (dBm). By utilizing a standard unit of measurement, the modification would serve to improve interoperability with other systems. Moreover, by using a standard unit of measurement, the modification would serve to facilitate users’ understanding of a station’s relative signal strength. Moreover, considering Gopinath’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to, subsequent to the in-vehicle infotainment system directly receiving or processing the vehicle make, model and model year from a vehicle OEM Gateway module other OEM module, transmitted over an OEM wired network, performing the recited steps. The modification would serve to facilitate user determination of available system functions and/or systems, thereby improving the overall user experience.

With regard to claim 9, Applicant submits that there is no teaching, suggestion or motivation to combine the references and that the resulting combination of elements would not have been understood to produce predictable results by someone of skill in the art. Remarks, p. 45-48.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Claim 9 is rejected over a combination of Andersson et al. (US 20160021424), Beattie, Jr. et al. (US 20150327184, “Beattie”), Harb (US 20150193516), Alsina et al. (US 2012/0050012).
As presented in the claim rejections under 35 USC § 103, the combination of Andersson, Beattie, and Harb teaches reading the OTA RDS Text Characters data broadcast from an Over-The-Air transmission; and, responsive to reading the OTA RDS Text Characters data, translating the OTA RDS Text Characters data via a protocol processed locally by a processor and stored into local memory, into an onboard interactive advertisement for display to an audio and video control module ([0080], “Radio advertising media provided to radio station 134 may comprise audio, video, image, and/or text data in a variety of formats configured for display on a radio station website, sending via SMS, as well as for broadcasting over the air in AM, FM, RDS, RDBS and/or HD.” [0090], [0103], “Display screen 208 on car stereo 108 may display supplemental data 128 comprising text data for advertising ‘Hutchinson Plumbing’ including the slogan, ‘For all Your Plumbing’ via RDS, RDBS and/or HD data. The text data may be displayed while radio station server 102 is broadcasting an audio advertisement for Hutchinson Plumbing. The supplemental data 128 may be communicated to radio station server 102 from interactive radio server 104 and may 
Alsina provides a teaching for transmitting encrypted content ([0034], “The data can also include other information for playback, such as a frame rate, a type of the media content (e.g. audio, video, slide presentation etc.), a type of application to be used for playback by the media client, encryption information to allow playback (e.g. encryption information obtained directly from mobile device 100 or an address of a secure server for obtaining such encryption information), cookies for authentication etc.”).
In view of Harb, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include reading the OTA RDS Text Characters data broadcast from an Over-The-Air transmission; and, responsive to reading the OTA RDS Text Characters data, translating the OTA RDS Text Characters data via a protocol processed locally by a processor and stored into the local memory, into an onboard interactive advertisement for display to the OEM audio and video control module. The modification would enable a combine system to provide users with onboard interactive advertisement relating to content. The modification would serve to improve convenience for users, and would improve the overall user experience. In view of Alsina’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the OTA RDS Text 

Applicant submits that claim 9 differs from the cited prior art because the cited prior art depends on an external server to display and stream content. Remarks, pp. 48-52, 63.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., lack of dependency on an external server to display and stream content) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant submits that claim 9 differs from the cited prior art because the prior art uses a server to geo-fence or define a specified area, and dependency of the server to receive vehicle GPS coordinates to make a determination for playable content to identify the relative geographical location. Remarks, p 56.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., exclusion of a server to geo-fence or define a specified area and dependency of the server to receive vehicle GPS coordinates to make a determination for playable content to identify the relative geographical location) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant submits that claim 9 differs from the cited prior art because the prior art does not present a methodology that facilitates an in-vehicle infotainment system decrypting an OTA RDS/RT 64 character text string for display of supplemental data. Remarks, pp. 58-60.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., facilitates an in-vehicle infotainment system decrypting an OTA RDS/RT 64 character text string for display of supplemental data) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With regard to claim 9, Applicant submits that one of ordinary skill would not combine the teachings of the cited prior art to identify a relative geographical location using only an OTA RDS/RT 64 character text string. Remarks, p. 56.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., the relative geographical location is identified using only an OTA RDS/RT 64 character text string) are not recited in the rejected claim(s). Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With regard to claim 9, Applicant submits one of ordinary skill in the art before the effective filing date of the claimed invention considering the prior art would not have combined the teachings to produce the claimed invention. Remarks, pp. 60-62.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Claim 9 is rejected over a combination of Andersson et al. (US 20160021424), Beattie, Jr. et al. (US 20150327184, “Beattie”), Harb (US 20150193516), Alsina et al. (US 2012/0050012).
As presented in the claim rejections under 35 USC § 103, the combination of Andersson, Beattie, and Harb teaches reading the OTA RDS Text Characters data broadcast from an Over-The-Air transmission; and, responsive to reading the OTA RDS Text Characters data, translating the OTA RDS Text Characters data via a protocol processed locally by a processor and stored into local memory, into an onboard interactive advertisement for display to an audio and video control module ([0080], 
Alsina provides a teaching for transmitting encrypted content ([0034], “The data can also include other information for playback, such as a frame rate, a type of the media content (e.g. audio, video, slide presentation etc.), a type of application to be used for playback by the media client, encryption information to allow playback (e.g. encryption information obtained directly from mobile device 100 or an address of a secure server for obtaining such encryption information), cookies for authentication etc.”).
In view of Harb, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include reading the OTA RDS Text Characters data broadcast from an Over-The-Air transmission; and, responsive to reading the OTA RDS Text Characters data, 

Claim Objections
Claims 5, 7, and 9 are objected to because of the following informalities: Claims 5, 7, and 9 are each identified as “Currently Amended”; however, the claims lacks any markings or indications to show changes made to the claims (see 37 CFR 1.121(c)(2) and MPEP 714). For the purposes of advancing prosecution, clams 5, 7, and 9 are examined as if the amendment to the claim had been properly made. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Andersson et al. (US 20160021424), Beattie, Jr. et al. (US 20150327184, hereinafter “Beattie”), and Harb (US 20150193516).

Regarding claim 5, Andersson teaches a method for pairing an OTA transmission with its streaming internet broadcast counterpart, the method comprising:
determining the strength of a set OTA broadcast transmission for a relative geographical location ([0018], [0019], “In a first shown action 100, the user node monitors the quality of the broadcasted signals when receiving the TV service in the first reception mode.” Fig. 1), a series of conditions that compare a live signal strength reading to that of a preset numerical value, the preset numerical value corresponding to set signal conditions ([0007], “The user node switches operation from the first reception mode to the second reception mode when the monitored quality of the broadcasted signals is below a first threshold and receives the TV service over the IPTV link in the second reception mode.” [0020], “Another action 102 illustrates that the user node switches operation from 
responsive to the strength of signal value being equal or less than the preset numerical value, 
initiate one of five operating modes,
an Internet broadcast background start-up protocol mode, an Internet Stream Identified mode, an Internet broadcast begin mode ([0007], “The user node switches operation from the first reception mode to the second reception mode when the monitored quality of the broadcasted signals is below a first threshold and receives the TV service over the IPTV link in the second reception mode.” [0020], “Another action 102 illustrates that the user node switches operation from the first reception mode to the second reception mode when the monitored quality of the broadcasted signals is below a first threshold,….” [0021], “In a final shown action 104, the user node receives the TV service over the IPTV link in the second reception mode.” Fig. 1), an Internet broadcast terminate mode, and a return to OTA transmission broadcast mode.
Andersson also does not expressly teach that the streaming internet broadcast is live. Andersson also does not expressly teach using individual hyperlinks. Andersson also does not expressly teach the relative geographical location of a vehicle.
Beattie provides a teaching for providing real-time television programs via Internet Protocol television signals ([0003]).

The combination teaches the limitations specified above; however, the combination does not expressly teach using individual hyperlinks. The combination also does not expressly teach the relative geographical location of a vehicle.
Harb teaches:
an OEM in-vehicle infotainment system ([0182], “Interactive hybrid car radio applications enable listeners to get the best out of radio with full 2-way interactivity. For example, while a listener is tuned to terrestrial radio via a standard FM reception, an interactive application will allow listeners to receive rich content about what they're listening to via a data connection, for example, via their cell phone connected to the car stereo (via Bluetooth, cable, or other mechanism), or via a data connection embedded within the car or the car stereo or ‘head unit.’” [0200], “FIG. 33 is a simplified block diagram of an example car radio system 3300 integrated with a head unit.” [0201], Fig. 33);
sending individual hyperlinks ([0208]);
 geographical location of a vehicle ([0191], “In various systems of the types illustrated in the foregoing examples, listener ‘input’ (which may be a request, feedback, a vote, any data, location, etc.) preferably is received at a 
In view of Harb’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include an OEM in-vehicle infotainment system, to use individual hyperlinks, and such that the relative geographical location may be the relative geographical location of a vehicle. The modification would serve to facilitate the reception of content in a vehicle, thereby improving the overall user experience.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Andersson, Beattie, Harb, Jamal et al. (US 10448115), and Gopinath (US 8983366).

Regarding claim 7, the combination further teaches a method comprising: taking live measurements from an in-vehicle infotainment system of an OTA broadcast station’s strength of signal (Andersson: [0018], [0019], “In a first shown action 100, the user node monitors the quality of the broadcasted signals when receiving the TV service in the first reception mode.” Fig. 1), the method further comprising:
taking live measurements from an in-vehicle infotainment system of an OTA broadcast station’s strength of signal (Andersson: [0018], [0019], “In a first shown action 100, the user node monitors the quality of the broadcasted signals when receiving the TV service in the first reception mode.” [0200], “The head unit comprises a controller 3402 coupled to control a display 3406 and coupled via a 
responsive to the measured strength of signal value being greater than the pre-set numerical value, initiate one of four distinct protocols; A) Internet broadcast background start-up protocol; “Internet Stream Identified”, B) Internet broadcast begin, C) Internet broadcast terminate D) Return to OTA Transmission broadcast (Andersson: [0040], “When the signal quality is higher than the second threshold, the user node switches operation from the second reception mode back to the first reception mode, in a next action 410. Thereafter, the process may return to action 400.”); and,
responsive to executing one of four distinct protocols, transitioning from a live internet streaming broadcast via internet-facing hyperlinks located within the memory of the In-vehicle Infotainment System to an OTA broadcasts stations based on live OTA strength of signal measurements, as received by the vehicle 
The combination teaches the limitations specified above; however, the combination does not expressly teach, subsequent to the in-vehicle infotainment system directly receiving or processing the vehicle make, model and model year from a vehicle OEM Gateway module other OEM module, transmitted over an OEM wired network, performing the recited steps. The combination also does not expressly teach taking live measurements in decibel-milliwatts (dBm).
Jamal provides a teaching for taking readings in decibel-milliwatts (dBm) (Col. 23, lines 24-43, “FIG. 9B illustrates a program table 920 that includes local program guide data associated with the channels detected by the device 110. For example, the program table 920 indicates that the device 110 detects Channel 6, a call sign (e.g., WCSHDT), a station name (e.g., NBC), and a signal strength (e.g., -30 dBm) associated with Channel 6, and a program name (e.g. Olympics) and a genre (e.g., Sports) associated with content being broadcast on Channel 6.” Fig. 9B).
In view of Jamal’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include taking live readings in decibel-milliwatts (dBm). By utilizing a standard unit of measurement, the modification would serve to improve interoperability with other systems. Moreover, by using a standard unit of measurement, the modification would serve to facilitate users’ understanding of a station’s relative signal strength.

Gopinath teaches, subsequent to interpreting a vehicle make, model, model year from vehicle on-board configuration, presenting vehicle media systems to a user (Col. 7, line 58 to col. 8, line 7, “where the scheduling system is used in a vehicle, the user may input identifying information about the vehicle (e.g., a VIN # and/or model, make, and year) to the application 104. Based on the information on the identified vehicle which, in some embodiments, may be obtained from Internet based sources, the media systems in the vehicle may be presented to the user.”).
In view of Gopinath’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to, subsequent to the in-vehicle infotainment system directly receiving or processing the vehicle make, model and model year from a vehicle OEM Gateway module other OEM module, transmitted over an OEM wired network, performing the recited steps. The modification would serve to facilitate user determination of available system functions and/or systems, thereby improving the overall user experience.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Andersson, Beattie, Harb, and Alsina et al. (US 2012/0050012).


reading the encrypted OTA RDS Text Characters data broadcast from an Over-The-Air transmission; and,
responsive to reading the encrypted OTA RDS Text Characters data, translating the encrypted OTA RDS Text Characters data via a protocol processed locally by a processor and stored into the local memory, into an onboard interactive advertisement for display to the OEM audio and video control module.
Harb teaches reading the OTA RDS Text Characters data broadcast from an Over-The-Air transmission; and, responsive to reading the OTA RDS Text Characters data, translating the OTA RDS Text Characters data via a protocol processed locally by a processor and stored into local memory, into an onboard interactive advertisement for display to an audio and video control module ([0080], “Radio advertising media provided to radio station 134 may comprise audio, video, image, and/or text data in a variety of formats configured for display on a radio station website, sending via SMS, as well as for broadcasting over the air in AM, FM, RDS, RDBS and/or HD.” [0090], [0103], “Display screen 208 on car stereo 108 may display supplemental data 128 comprising text data for advertising ‘Hutchinson Plumbing’ including the slogan, ‘For all Your Plumbing’ via RDS, RDBS and/or HD data. The text data may be displayed while radio station server 102 is broadcasting an audio advertisement for Hutchinson Plumbing. The supplemental data 128 may be communicated to radio station server 102 from 
In view of Harb, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include reading the OTA RDS Text Characters data broadcast from an Over-The-Air transmission; and, responsive to reading the OTA RDS Text Characters data, translating the OTA RDS Text Characters data via a protocol processed locally by a processor and stored into the local memory, into an onboard interactive advertisement for display to the OEM audio and video control module. The modification would enable a combine system to provide users with onboard interactive advertisement relating to content. The modification would serve to improve convenience for users, and would improve the overall user experience.
The combination teaches the limitations specified above; however, the combination does not expressly teach that the OTA RDS Text Characters data is encrypted.
Alsina provides a teaching for transmitting encrypted content ([0034], “The data can also include other information for playback, such as a frame rate, a type of the media content (e.g. audio, video, slide presentation etc.), a type of application to be used for playback by the media client, encryption information to allow playback (e.g. encryption information obtained directly from mobile device 100 or an address of a 
In view of Alsina’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the OTA RDS Text Characters data is encrypted. The modification would serve to improve security of transmitted content.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jutori (US 2006/0121868) discloses a system enabled to control search timing in an on-vehicle radio receiving device capable of reception by switching among plural channels ([009]-[0024]).
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426